***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***




                                                               Electronically Filed
                                                               Supreme Court
                                                               SCAP-XX-XXXXXXX
                                                               23-SEP-2022
                                                               09:28 AM
                                                               Dkt. 48 OP


             IN THE SUPREME COURT OF THE STATE OF HAWAIʻI

                            ---o0o---
________________________________________________________________

KIAʻI WAI O WAIʻALEʻALE, an unincorporated community association,
                       Plaintiff-Appellant,

                                     vs.

 DEPARTMENT OF WATER, COUNTY OF KAUAʻI, applicant and accepting
        agency of the subject environmental assessment,
                       Defendant-Appellee.
________________________________________________________________

                              SCAP-XX-XXXXXXX

      APPEAL FROM THE ENVIRONMENTAL COURT OF THE FIFTH CIRCUIT
              (CAAP-XX-XXXXXXX; CIV. NO. 5CC181000063)

                            SEPTEMBER 23, 2022

  RECKTENWALD, C.J., NAKAYAMA, McKENNA, WILSON, AND EDDINS, JJ.

                  OPINION OF THE COURT BY McKENNA, J.


                             I.    Introduction

      This transfer case addresses the required scope of

environmental review under the Hawai‘i Environmental Policy Act
    ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER    ***


(“HEPA”) and its administrative rules.              The Department of Water,

County of Kaua‘i (“KDOW”) proposes to install an 18-inch-diameter

water transmission line in the Līhu‘e area.                 The proposed line

(“relief line”) will run approximately 9,000 feet in length and

connect on each end to existing KDOW water lines.                 Pursuant to

HEPA, KDOW prepared a draft environmental assessment (“DEA”) for

the relief line and made an anticipated finding of no

significant impact (“AFONSI”).            After receiving comments on the

DEA, KDOW published its final environmental assessment (“FEA”)

and made a finding of no significant impact (“FONSI”).

          Kia‘i Wai o Wai‘ale‘ale (“Kia‘i Wai”) challenged the FEA in

the Environmental Court of the Fifth Circuit (“environmental

court”).1       In part, Kia‘i Wai argued KDOW did not comply with

HEPA and its administrative rules because the FEA does not

analyze how the relief line would facilitate greater water

withdrawals and impact streams in Kaua‘i’s southeastern

watersheds.        Kia‘i Wai also argued the relief line was improperly

“segmented” from certain Līhu‘e development projects and a water

treatment plant project, and those projects therefore should

have been analyzed as part of the same “action.”                 The

environmental court granted summary judgment in favor of KDOW as

to all of Kia‘i Wai’s claims.


1         The Honorable Kathleen N. A. Watanabe presided.



                                          2
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


      We hold KDOW did not properly analyze the impact of water

withdrawals facilitated by the relief line.          The FEA does not

analyze possible increased water withdrawals, concluding the

relief line “will not increase withdrawal of water.”            However,

the record--including the FEA itself--indicates the relief line

will carry more water from an upgraded water treatment plant to

meet the needs of new developments.        HEPA and its administrative

rules require analysis of “secondary impacts,” which can occur

outside the physical footprint of a project.

      Additionally, KDOW may have improperly “segmented” the

relief line from planned development projects and a water

treatment facility project.       We clarify the “independent

utility” test and hold that a project may be improperly

segmented from other projects even if it has some independent

utility.   We adopt the “double” or “multiple” independent

utility test and hold the independent utility test requires

courts to consider whether each of the projects--not just one of

the projects--would occur independently.

      Hence, we conclude KDOW must prepare a new environmental

assessment (“EA”) that complies with HEPA and its administrative

rules.   We also address Kia‘i Wai’s other claims.




                                     3
    ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


                                 II.   Background

A.        Factual background

          1.   The Līhu‘e Development Plan and the proposed relief
               line

          According to the FEA, in 1994, the Hawai‘i Land Use

Commission approved the Līhu‘e-Hanamā‘ulu Master Planned

Community proposal (“Līhu‘e Development Plan”).              The Līhu‘e

Development Plan covers approximately 515 acres, nearly all the

acreage available for development in the Līhu‘e area, and

includes residential units, commercial and industrial

properties, and public facilities.            The Līhu‘e Development Plan

was submitted by Amfac/JMB Hawaii, Inc.             Grove Farm Company,

Inc. (“Grove Farm”) is the successor in interest to Amfac/JMB

Hawaii, Inc. and is required to participate in the funding and

development of water source, storage, and transmission

facilities for the Līhu‘e Development Plan.

          In 2009, Kodani & Associates Engineers, LLC prepared a

“Water Master Plan” to address the water requirements of the

Līhu‘e Development Plan.          The developments in the Līhu‘e

Development Plan (“Līhu‘e developments”) will be2 served by


2     The relief line FEA states the Līhu‘e developments “will be” served by
the Līhu‘e system, suggesting the developments had not been completed as of
2018. The record does not indicate the current status of the Līhu‘e
Development Plan. At oral argument before this court, counsel was unaware of
the current status of the Līhu‘e developments or the related Waiahi Surface
Water Treatment Plant described below.



                                         4
    ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


KDOW’s Puhi-Līhu‘e-Hanamā‘ulu-Kapa‘a Water System (“Līhu‘e

system”).       The Līhu‘e system is a public water system operated by

KDOW that serves residential, commercial, industrial, public,

and resort uses.

          The relief line FEA describes how the relief line is

necessary to meet the water transmission needs of the Līhu‘e

Development Plan:

                     The Water Master Plan identified a decrease in system
               pressures and flows as a result of the [Līhu‘e] Development
               Plan unless transmission and distribution improvements were
               provided. Hydraulic modeling showed that the pressure at
               the Mā‘alo Road and Kūhiō Highway intersection, 102’
               elevation, exceeded the 125 [pounds per square inch]
               maximum under average day demands. As a result of the
               excess pressure, elevation, and velocity restrictions, the
               current transmission line capacity is deemed inadequate.
               The proposed Relief Line is necessary to address this
               capacity limitation.

(Emphasis added and endnote omitted.)

          The FEA explains that the relief line will create more

capacity to transmit water from the Waiahi Surface Water

Treatment Plant (“Waiahi SWTP”)3 and certain wells.               The Waiahi

SWTP is of particular importance to this case.               As the FEA

explains, “[t]he Waiahi SWTP is a major source of potable water

for the Līhu‘e system.         The current capacity of the Waiahi SWTP

is 3.0 million gallons per day (MGD) in accordance with various

governmental regulations and approvals.”



3     The relief line FEA also refers to the Waiahi SWTP as the “Grove Farm
Surface Water Treatment Plant.”



                                         5
    ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


          The FEA explains:

               KDOW determined that the [existing water main] is not
               adequate to transmit the current source water without
               exceeding the 6 [feet per second (“FPS”)] max flow rate
               allowed by Hawai‘i Water System Standards (“WSS”). The
               proposed Relief Line is necessary to meet WSS standards (6
               FPS max flow criteria) with current sources on Mā‘alo Road.

                     . . . .

                     The proposed Relief Line will improve the overall
               water system transmission capability by transmitting water
               from Waiahi SWTP, Pukaki well, and Hanamā‘ulu Wells 3 and 4
               sources, which are the existing sources on Mā‘alo Road,
               directly to the central Līhu‘e area. It will also improve
               the system’s reliability because it creates transmission
               redundancy from the existing sources on Mā‘alo Road to
               central Līhu‘e which has the greatest demand in the system.

(Emphasis added.)

          Thus, the FEA indicates the relief line is necessary to

address a “capacity limitation,” which is “a result of the

[Līhu‘e] Development Plan,” and also to improve reliability and

transmission of “current source water.”

          Grove Farm will pay one-third of the estimated $3 million

project cost, and KDOW will pay two-thirds.

          2.   Water sources

          As indicated by its name, the Waiahi SWTP treats surface

water rather than groundwater.           The Waiahi SWTP draws water from

at least two surface water hydrologic units: #2040, Wailua, and

#2042, Hanamā‘ulu.4



4     A “hydrologic unit” is a surface drainage area, a ground water basin,
or a combination of the two. Hawai‘i Revised Statutes (“HRS”) § 174C-3
(2011). The Commission on Water Resource Management (“the CWRM”) manages the
                                                            (continued . . . )


                                         6
    ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


          Water for the Waiahi SWTP is stored in the Kapaia Reservoir

before treatment for use in KDOW’s water system.5               Water reaches

the Kapaia Reservoir by way of the Hanamā‘ulu Ditch, which

diverts water from the South Fork Wailua River.               The South Fork

Wailua River is, in turn, fed by numerous streams.                Some of

those streams, including Wai‘ale‘ale Stream and Waikoko Stream,

are diverted by the ‘Ili‘ili‘ula North Wailua Ditch and their

waters pass through hydropower plants before reaching the South

Fork Wailua River.         The diversion points of Wai‘ale‘ale Stream

and Waikoko Stream are located on state Department of Land and

Natural Resources (“DLNR”) forest reserve land.

          A Commission on Water Resource Management (“CWRM”) document

explains the importance of Wai‘ale‘ale Stream, Waikoko Stream,

and other nearby water resources to traditional and customary

Hawaiian practices:

               The region has tremendous historic and cultural importance
               and features prominently in Hawaiian spiritual practices.
               The waters carry the literal and spiritual nourishment from
               the mountain to the ocean that Hawaiian communities have
               relied upon for generations. As such, the physical
               presence of stream diversions has a negative effect on
               these practices and restoration of mauka to makai
               streamflow is critical to protecting Hawaiian culture.

( . . . continued)
State’s water resources based on designated hydrologic units.     See HRS §
174C-31(h), (i) (2011).

5     One way to understand the relevant water sources and diversions is by
reference to a schematic of the water system. A schematic of diversions in
the Wailua hydrologic unit is contained in the record as part of an August
21, 2018 CWRM staff submittal recommending amended interim instream flow
standards for Wai‘ale‘ale Stream and Waikoko Stream (“2018 CWRM staff
submittal”).



                                         7
    ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


          3.    Draft environmental assessment and comments

          KDOW is the “proposing agency” for the relief line and is

therefore responsible for preparing an EA and determining

whether an environmental impact statement (“EIS”) is required.

See Hawai‘i Administrative Rules (“HAR”) § 11-200-9 (replaced

2019).         The EA for the relief line was prepared by Kodani &

Associates Engineers, LLC, the same firm that prepared the Water

Master Plan for the Līhu‘e Development Plan.6

          KDOW made an AFONSI and published the DEA for the relief

line in the Office of Environmental Quality Control’s (“OEQC’s”)

Environmental Notice on February 8, 2018.7

           Kia‘i Wai and its members submitted comments on the DEA

until March 12, 2018, the day comments were due.               Kia‘i Wai

submitted two comments as described below.8




6     References to “KDOW” in this opinion may refer to Kodani & Associates
Engineers, LLC acting on behalf of KDOW.

7     In 2021, the OEQC was renamed the “Environmental Review Program” and
transferred from the Department of Health to the Office of Planning and
Sustainable Development. See 2021 Haw. Sess. Laws Act 152, at 567-78.

8     Additionally, on June 30, 2017, before the publication of the February
8, 2018 DEA, the State of Hawaiʻi Department of Hawaiian Home Lands (“DHHL”)
submitted comments in response to KDOW’s early consultation request. DHHL
expressed concern about how the relief line project would impact DHHL’s
future planned developments in Wailua and potential loʻi kalo uses of DHHL
lands. DHHL also stated that the relief line DEA should discuss impacts to
surface water resources and cultural uses of those resources. Thus, DHHL
recommended an EIS be prepared for the relief line.



                                         8
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


            a.    Comments by Sustainable Resources Group Int’l,
                  Inc. on behalf of Kia‘i Wai

      Sustainable Resources Group Int’l, Inc. (“SRGII”) prepared

comments on behalf of Kia‘i Wai.          The comments alleged numerous

shortcomings with the DEA, including a lack of hydraulic

analysis demonstrating the existing line was inadequate.             SRGII

also noted:

            [T]here are several statements that mention the relief line
            is sized to provide future transmission needs, without any
            discussion and/or reference to future needs. This raises
            the question as to whether this proposed relief line is
            part of plans to increase conveyance capacity in the
            pipeline network to meet future water demands. If in fact
            this proposed project is part of future actions that affect
            water use and increase consumptive uses, then it is logical
            to surmise there will be increased withdraws from source
            surface and/or groundwaters in the future to meet demand.
            As such, pursuant to Chapter 343, the DEA should consider
            cumulative impacts of all actions proposed as part of
            future water uses, and not just assessment of the Relief
            Line.

      KDOW responded by stating, “[T]he proposed Relief Line will

increase water transmission capacity within the existing KDOW

water system; however, it will not result in any increase of the

withdrawal of any of the groundwater or surface water sources.”

            b.    Comments by Bridget Hammerquist on behalf of Kia‘i
                  Wai and minutes from KDOW board meetings

      Bridget Hammerquist (“Hammerquist”), a co-founder of Kia‘i

Wai, submitted comments on behalf of Kia‘i Wai and attached

minutes from KDOW’s December 2009 and January 2010 board

meetings.    According to Hammerquist, the KDOW meeting minutes

“confirm the [relief line] was proposed as part of Grove Farm’s



                                      9
    ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER    ***


application to KDOW for approval of [a] Plan to increase

capacity at the [Waiahi] SWTP.”

          The December 17, 2009 KDOW board meeting included KDOW

board members, KDOW staff members, and representatives from

Grove Farm.       One agenda item for the meeting was “Manager’s

Report No. 10-30 - Request Board Approval of Grove Farm’s

Request to Add Capacity to the Waiahi Treatment Facility.”9                    As

documented in the meeting minutes, the KDOW staff recommended

the board allow Grove Farm to increase the capacity of the

Waiahi SWTP.        However, the KDOW staff had “reservations” about

“available water” and “transmission capacity needed for the new

flow rate.”

          Regarding water availability, the staff noted that the

Kapaia Reservoir is large but “it is not known at this time”

whether increasing the capacity of the treatment plant would

affect water availability in the reservoir.              The staff requested




9     At a March 13, 2019 hearing on one of KDOW’s motions for partial
summary judgment, counsel for KDOW stated, “The minutes from the 2009 excerpt
that [Kia‘i Wai’s attorney] attached, again, relates to a wastewater treatment
facility that was proposed back in 2009.” This was incorrect. The attached
minutes referred to “potable water production” from a reservoir. The FEA
states that the Waiahi SWTP “is a major source of potable water for the Līhu‘e
system.”

      At oral argument before this court, counsel for KDOW stated that the
meeting minutes were “not properly brought up” before the environmental
court. However, if the environmental court did not recognize the relevance
of the meeting minutes, this could have been due to KDOW’s representation
that the minutes referred to a wastewater treatment plant.



                                         10
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


a flow-duration study to measure the water flowing through the

reservoir, the water taken out, and the reservoir level.

       Next, the KDOW staff had concerns about transmitting the

increased quantity of water from the facility once the treatment

capacity increased.       Apparently, at the time of the board

meeting, there was an existing agreement between KDOW and Grove

Farm, which acknowledged additional transmission capacity could

be necessary and allocated the costs of transmission upgrades.10

One of the solutions to the transmission problem discussed at

the board meeting was the “Ehiku bypass line,” another name for

the proposed relief line.11        The Grove Farm representatives at

the meeting made clear that the bypass line was necessary for

the expansion of the Waiahi SWTP:          “[Mr. Nishimura, a KDOW board

member] asked the applicant if they do the expansion would it


10     The agreement stated:

       [T]he parties acknowledge that a portion of the BWS water transmission
       system located in the Hanamaulu area in Kuhio Highway (from Kapaia
       Bridge to Wilcox Hospital and running toward Kapaa), which is intended
       to transport portions of the delivered water, may require upsizing or
       replacement, due to a physical size constraint, in order to accept the
       quantity of delivered water contemplated by this agreement. The
       parties have agreed that any mutually approved cost required to upsize
       or replace the described portion of the transmission system or to
       install an additional transmission line along the cane haul road/Ehiku
       Street route, as each are shown on the map attached as Exhibit 3 (the
       “Pipeline Improvement Map”) shall be borne 66.67% by BWS and 33.33% by
       Grove Farm.

(Emphasis added.)

11    The FEA describes how the proposed relief line connects from Mā‘alo Road
to ‘Ehiku Road via the privately owned Kapaia Cane Haul Road. Similarly, the
“Ehiku bypass line” described in the board meeting would travel “along [Grove
Farm’s] cane haul road connecting to Ehiku and Isenberg Roads.”



                                      11
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER    ***


require this line to go in; Mr. Tresler [a Grove Farm

representative] replied, ‘yes.’”           Mr. Tresler also stated that

“they need to install this line now,” and “the bottom line is

the Ehiku line needs to go in if we expand the plant.”

       The meeting minutes also indicate the Waiahi SWTP expansion

was essential to the Līhu‘e Development Plan.           The Water Master

Plan identified the Waiahi SWTP as the water source for the

Līhu‘e developments, and KDOW’s approval of the Waiahi SWTP

expansion would help Grove Farm secure funds from lenders.12

       Minutes from the January 28, 2010 KDOW board meeting

indicate the KDOW board approved Grove Farm’s request to expand




12     The minutes include the following exchange:

             Mr. D. Fujimoto [a KDOW board member] felt that the applicant did
       have urgency and wondered if they needed a decision today.

             Mr. Costa [a KDOW board member] wondered if they were trying to
       get their Water Master Plan. Mr. Tresler replied that it was approved
       and their source was sited as Waiahi. He said they won’t shut down if
       they don’t get approval today; but at the same time, he couldn’t
       understand why they couldn’t get an approval today because it is an
       important aspect when you go to lenders and they ask if you have water,
       but they don’t have the papers from the Department of Water approving
       this.

             Mr. Costa wondered if this has a bearing on Wailani project. Mr.
       Tresler replied that it does and includes Ahukini Makai and Kohealoa,
       and they have to move quickly once it is closed.

      The projects referenced in this exchange are some of the projects in
the Līhu‘e Development Plan. The FEA states: “The Līhu‘e Development Plan
described the planned development plans of the Wailani project (Molokoa,
Ahukini Mauka, and Ahukini Makai) and the Hanamā‘ulu Triangle project.”
(Endnote omitted.)



                                      12
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


the Waiahi SWTP.     At the meeting, the parties noted the

expansion project might not take place until many years later.13

       In light of these meeting minutes, Kia‘i Wai posed the

following question in its comments on the relief line DEA:                “Is

the proposed change part of a larger water capacity delivery

plan and if so how does the current KDOW DEA comply with [Hawai‘i

Revised Statutes (“HRS”) chapter 343] and its requirement that

environmental assessments not be performed on segments of a

larger development plan?”

       In response to Kia‘i Wai’s comments and the attached meeting

minutes, KDOW wrote:

                  The scope of this project is limited to addressing an
            existing hydraulic deficiency in [KDOW’s] existing water
            distribution system. There is no proposed increase in
            source capacity with this project. Additionally, . . .
            “The Proposed Relief Line addresses existing inadequate
            transmission facilities and is not a commitment to larger
            actions.” The proposed project is independent of other
            actions. The existing capacity of the Waiahi [SWTP] is not
            being changed [within] the scope of this project, nor will
            this Project modify the capacity of the Waiahi [SWTP].

       4.   Final environmental assessment

       By letter dated March 12, 2018, KDOW transmitted the FEA

and FONSI to the OEQC for publication in the Environmental

Notice.

       The FEA includes a section on water resources.           In that

section, the FEA reviews the water sources that supply the Līhu‘e

13    The KDOW board imposed the condition that the expansion was to be
completed by September 30, 2018. The record does not reflect whether Grove
Farm later received an extension.



                                      13
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


system and discusses the interim instream flow standards14 for

those sources.      The FEA’s section regarding “potential impacts”

on water resources states in its entirety:

                  The proposed Relief Line will increase water
            transmission capacity within the existing KDOW water
            system; however, it will not result in any increase of the
            withdrawal of any of the groundwater or surface water
            sources. The maximum rate of flow from the existing
            groundwater wells and Waiahi SWTP will not increase as a
            result of the installation of the proposed Relief Line. As
            such, the proposed Relief Line is in compliance with both
            the [Water Resource Protection Plan] and the Interim
            Instream Flow Standard as contained in HAR § 13-169-45.

                  The proposed Relief Line has no significant adverse
            impact on the hydrologic resources or characteristics of
            the area and therefore, no mitigation measures are
            proposed.

       The FEA also includes a section on “secondary and

cumulative impacts” of the project, which states:

            The Līhu‘e Development Plan described the planned
            development plans of the Wailani project (Molokoa, Ahukini
            Mauka, and Ahukini Makai) and the Hanamā‘ulu Triangle
            project. These planned developments account for
            approximately 515 acres of land, or nearly all the acreage
            available for development in the Līhu‘e area, and include
            single and multifamily residential units, commercial,
            industrial properties, and public facilities (YWCA, parks).

                  The proposed Relief Line does not increase source and
            storage in the Līhu‘e area; the proposed Relief Line will
            not increase withdrawal of water. It is necessary to
            address the current system limitations. [A]ddressing the
            current system limitation, through increasing the size of
            the pipe, may result in the availability of additional
            transmission capacity. Such additional capacity would be
            available to future development, subject to the Water
            System Standards. . . . The proposed Relief Line addresses
            existing inadequate transmission facilities and does not
            induce, change, or intensify unplanned growth or
            development.

(Emphasis added and endnote omitted.)



14     See infra note 33.



                                      14
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


B.     Procedural background

       1.    Environmental court proceedings

             a.    Complaints

       On October 17, 2018, Kia‘i Wai filed an amended complaint

against KDOW.15     The amended complaint challenged KDOW’s failure

to analyze the relief line’s impact on water resources,

alleging: (1) because the FEA did not analyze increased water

use facilitated by the relief line, KDOW violated HEPA and its

administrative rules, HRS § 195D-4 (2011),16 KDOW’s public trust

obligations, and article XII, section 7 of the Hawai‘i

Constitution;17 and (2) KDOW improperly “segmented” its

environmental review by failing to consider impacts of the Līhu‘e

Development Plan despite acknowledging the relief line is a

necessary precedent to the Līhu‘e development projects.              The

amended complaint also alleged the following procedural

violations: (1) KDOW could not have adequately considered public


15    On April 23, 2018, Kia‘i Wai filed a “Complaint for Declaratory,
Injunctive, and Other Relief” against KDOW, Grove Farm, the Department of
Public Works (“DPW”) of the County of Kaua‘i, and the State of Hawaiʻi
Department of Transportation (“DOT”) in the environmental court. In the
amended complaint, Kia‘i Wai removed Grove Farm, DPW, and the DOT as
defendants, so that only KDOW remained as a defendant.

16     HRS § 195D-4 is part of the Hawai‘i endangered species statute.

17    Article XII, section 7 of the Hawai‘i Constitution states: “The State
reaffirms and shall protect all rights, customarily and traditionally
exercised for subsistence, cultural and religious purposes and possessed by
ahupua‘a tenants who are descendants of native Hawaiians who inhabited the
Hawaiian Islands prior to 1778, subject to the right of the State to regulate
such rights.”



                                       15
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


comments on the DEA because KDOW transmitted its FEA to the OEQC

the same day comments were due; and (2) KDOW relied on input

from the CWRM yet did not include the substance of the CWRM’s

input in the FEA.       Additionally, the amended complaint alleged

neither KDOW nor Grove Farm holds a water lease or permit from

the state Board of Land and Natural Resources (“BLNR”), and KDOW

violated HRS § 171-58 (2011)18 by failing to obtain a lease or

permit prior to granting rights to use state land and water

resources.       Kia‘i Wai also sought injunctive relief.19

            b.      Motions for summary judgment

       KDOW filed motions for partial summary judgment, which

together addressed all of Kia‘i Wai’s claims.

       In its motions, KDOW maintained “the Relief Line’s purpose

is limited to addressing an existing hydraulic deficiency in the

County’s existing water distribution system and [] there is no

proposed increase in source capacity with this project.”              KDOW

argued that if Kia‘i Wai’s view were adopted, environmental

review of the water source would be required “for every repair

18    HRS chapter 171 addresses the management and disposition of public
lands. HRS § 171-58 states in part, ”Except as provided in this section, the
right to any mineral or surface or ground water shall not be included in any
lease, agreement, or sale, this right being reserved to the State,” and,
“Disposition of water rights may be made by lease at public auction as
provided in this chapter or by permit for temporary use on a month-to-month
basis . . . .”

19    Although not addressed on appeal, KDOW also alleged: (1) the FEA does
not analyze reasonable alternatives to the relief line; and (2) the FEA fails
to discuss how the proposed relief line will be used and why the existing
transmission line is inadequate.



                                      16
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


project that the County does . . . whether it’s a repair or

. . . just a replacement line . . . .”

       KDOW also contended the relief line was not improperly

segmented from the Līhu‘e Development Plan:

                   It is undisputed that the Grove Farm Final EA[20] was
             completed, accepted, and approved in 1994. It is also
             undisputed that the purpose of the Relief Line is to
             provide redundancy and reliability to KDOW’s water system.
             Given this, the Relief Line has utility separate and
             independent from that Development Plan, and is neither a
             condition precedent to nor dependent on the Development
             Plan.

       Additionally, KDOW asserted it was not required to obtain a

lease or permit for water pursuant to HRS § 171-58 because HRS §

54-15 (2012) empowers the KDOW board to “manage, control, and

operate the waterworks of the county and all property thereof,

for the purpose of supplying water to the public in the

county . . . .”

       In opposition, Kia‘i Wai argued that the FEA itself states

that the relief line is needed because of the Līhu‘e

developments.      Kia‘i Wai also provided a declaration from

hydrologist and water resource engineer Matt Rosener

(“Rosener”).     The declaration stated that, in light of plans to

expand the capacity of the Waiahi SWTP, “it seems highly likely

that increased water transmission capacity through the proposed

Relief Line will trigger subsequent development of water



20     This document is not in the record.



                                       17
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


processing capacity.”      In addition to referencing the KDOW board

meeting minutes, Rosener cited a Department of Health inspection

report for the Waiahi SWTP dated March 16, 2018, which stated

that the facility “is slated for an upgrade that will increase

production capacity from 3.00 [MGD] to 4.77 MGD.”

      Rosener also quantified how the relief line would increase

transmission capacity:

           If the proposed Relief Line is constructed, the new
           limiting main segments will be the 16” pipelines that the
           Relief Line would connect to at either end. The
           transmission capacity in this scenario would be 5.41 MGD
           which is 178% of the existing capacity of 3.05 MGD.   This
           is [] not insignificant. Future water demand estimates for
           Līhu‘e-Puhi presented in KDOW’s Water Plan 2020 are 4.07 MGD
           and 5.50 MGD for 2020 and 2050, respectively.

Rosener concluded:

                 Given the potential for this project to 1.) trigger
           other water system development and 2.) result in continued
           inter-basin water transfer from several stream sources,
           including those under current water appropriation contested
           case status, it seems that potential impacts to the stream
           water sources should have been evaluated by KDOW and their
           consultant in the environmental review process.

      Additionally, Kia‘i Wai argued KDOW was required to obtain a

lease or permit from the BLNR for its use of water from state

lands.   Kia‘i Wai asserted an EIS has never been done for the

Līhu‘e system, and KDOW would be required to prepare an EIS once

it applies for a lease or permit from the BLNR.

      By orders entered April 2, 2019, October 3, 2019, and June

30, 2020, the environmental court granted summary judgment in

favor of KDOW as to all the counts in Kia‘i Wai’s amended



                                     18
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


complaint.    The environmental court entered final judgment in

favor of KDOW on June 30, 2020.

       2.   Appeal

       Kia‘i Wai filed a notice of appeal to the Intermediate Court

of Appeals (“ICA”) on July 29, 2020.          Kia‘i Wai asked the ICA to:

(1) reverse the environmental court’s orders granting summary

judgment to KDOW;21 (2) declare that KDOW violated HEPA and KDOW

is required to prepare an EIS and obtain a “lease, license[,] or

revocable permit” to use state water pursuant to HRS § 171-58;

and (3) issue a temporary injunction against “extraction and

transport of water” from Kauai’s eastern and southeastern

watersheds until KDOW completes an EIS for its “water transport

system” and obtains a “lease, license[,] or revocable permit

. . . .”

       We granted Kia‘i Wai’s application to transfer the case to

this court.22    After completion of briefing, oral argument took

place on April 5, 2022.

                         III. Standards of Review

A.     Summary judgment

                  Hawai‘i appellate courts review an award of summary
            judgment de novo under the same standard applied by the


21    Kia‘i Wai does not challenge the environmental court’s disposition of
Counts V (failure to consider alternatives) and VI (failure to include
certain required information) in the amended complaint.

22    Hui Ho‘opulapula Nā Wai o Puna and the Sierra Club (collectively,
“amici”) were also granted leave to appear and file an amicus brief.



                                      19
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


           circuit court. . . . Summary judgment is appropriate if the
           pleadings, depositions, answers to interrogatories, and
           admissions on file, together with the affidavits, if any,
           show that there is no genuine issue as to any material fact
           and that the moving party is entitled to judgment as a
           matter of law. . . . The moving party bears the burden of
           demonstrating that there is no genuine issue as to any
           material fact with respect to the essential elements of the
           claim or defense and must prove that the moving party is
           entitled to judgment as a matter of law. This court must
           review the evidence and inferences in the light most
           favorable to the non-moving party.

                 In cases of public importance, a circuit court should
           grant a motion for summary judgment sparingly, and never on
           limited and indefinite factual foundations.

Kilakila ‘O Haleakala v. University of Hawai‘i (“Kilakila”), 138

Hawai‘i 364, 375, 382 P.3d 176, 187 (2016) (cleaned up).

B.    Agency determinations under HEPA

                 For agency determinations under HEPA, the appropriate
           standard of review depends on the specific question under
           consideration. Generally, a court reviews agency
           determinations that involve factual questions under a
           clearly erroneous standard. An agency’s conclusion of law
           that presents mixed questions of fact and law is reviewed
           under the clearly erroneous standard because the conclusion
           is dependent upon the facts and circumstances of the
           particular case. However, whether or not an agency has
           followed proper procedures or considered the appropriate
           factors in making its determination is a question of law,
           and will be reviewed de novo.

Kilakila, 138 Hawai‘i at 375–76, 382 P.3d at 187–88 (cleaned up).

      A finding of fact or a mixed determination of law and fact

is clearly erroneous when

           (1) the record lacks substantial evidence to support the
           finding or determination, or (2) despite substantial
           evidence to support the finding or determination, the
           appellate court is left with the definite and firm
           conviction that a mistake has been made. We have defined
           “substantial evidence” as credible evidence which is of
           sufficient quality and probative value to enable a person
           of reasonable caution to support a conclusion.




                                     20
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


In re Water Use Permit Applications (“Waiāhole I”), 94 Hawai‘i

97, 119, 9 P.3d 409, 431 (2000) (cleaned up).

      This court “must take a ‘close look’ at agency decisions

that involve the public trust.”        Kauai Springs, Inc. v. Plan.

Comm’n of Kaua‘i, 133 Hawai‘i 141, 165, 324 P.3d 951, 975 (2014)

(citation omitted).     “As in other cases, agency decisions

affecting public trust resources carry a presumption of

validity.”    133 Hawai‘i at 164, 324 P.3d at 974 (citation and

emphasis omitted).

                             IV.   Discussion

A.    Secondary impacts

      The purpose of HEPA is to “ensure that environmental

concerns are given appropriate consideration in decision making”

and to “alert decision makers to significant environmental

effects which may result from the implementation of certain

actions.”    HRS § 343-1 (2010).     To facilitate informed decision-

making, an EA must be prepared “at the earliest practicable time

to determine whether an environmental impact statement shall be

required . . . .”     HRS § 343-5(b) (2010 & Supp. 2012).         “Upon

completion of the final environmental assessment, if the

reviewing agency determines that the proposed action is likely

to cause a significant impact on the environment, an

environmental impact statement must be prepared.           Alternatively,

if the reviewing agency determines that the proposed action will


                                     21
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


not result in a significant environmental impact, then the

agency must issue and publish a finding of no significant impact

. . . .”    Kilakila, 138 Hawai‘i at 370-71, 382 P.3d at 182-83

(citation omitted).

       “In determining whether an action may have a significant

effect on the environment, the agency shall consider every phase

of a proposed action, the expected consequences, both primary

and secondary, and the cumulative as well as the short-term and

long-term effects of the action.”          HAR § 11–200–12(b) (replaced

2019)23 (emphasis added).       “Secondary impacts” or “secondary

effects” are “effects which are caused by the action and are

later in time or farther removed in distance, but are still

reasonably foreseeable,” including “growth inducing effects and

other effects related to induced changes in the pattern of land

use, population density or growth rate, and related effects on

air and water and other natural systems, including ecosystems.”

HAR § 11-200-2 (replaced 2019).

       Thus, if increased water withdrawals are a “reasonably

foreseeable” result of the proposed relief line, then they

should be analyzed as secondary impacts.          But, in this case,

23    HEPA’s administrative rules, HAR title 11, chapter 200, were repealed
and replaced by HAR title 11, chapter 200.1, effective August 9, 2019. See
2019 HI REG TEXT 490491 (Aug. 31, 2019).

      The changes to HEPA’s administrative rules do not substantially alter
the provisions at issue in this case, so the court’s holdings here should
also apply to title 11 chapter 200.1.



                                      22
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


KDOW determined the relief line “will not increase withdrawal of

water.”

      We conclude KDOW failed to properly consider increased

water withdrawals as a secondary impact, for two reasons.

First, to the extent the FEA finds that water withdrawals will

not increase, this finding is clearly erroneous.           Second, KDOW

misapplied HEPA by limiting its review to the physical footprint

of the project and failing to consider secondary impacts beyond

the project site.

      1.   KDOW clearly erred in finding water withdrawals will
           not increase

      KDOW contends it properly analyzed impacts on water sources

because the relief line will not result in increased water

withdrawals.    In the sections on “secondary impacts” and

“potential impacts,” the FEA states that “the proposed Relief

Line will not increase withdrawal of water” and “will not result

in any increase of the withdrawal of any of the groundwater or

surface water sources.”      KDOW told the environmental court that

“the Relief Line’s purpose is limited to addressing an existing

hydraulic deficiency in the County’s existing water distribution

system . . . .”     At oral argument, KDOW’s counsel told this

court: “[T]he [] amount of water that [is] going through now and

the [] amount of water that will be going through in the future

will be the same; it’s just that you now have a different pipe



                                     23
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


system to deliver that water more efficiently; so it’s the speed

of the water going through the pipes, not necessarily the amount

of water going through the pipes.”24

       However, to the extent the FEA makes a factual finding that

no additional water will be transported by the relief line, this

finding is clearly erroneous.

       Although the FEA does indicate the relief line will help

achieve compliance with water “velocity” requirements, the FEA

provides no evidence that the relief line will not increase

water withdrawals.      For instance, the FEA does not include any

water demand projections indicating Līhu‘e water use will remain

static even though the relief line increases the transmission

system capacity.     Nor does the FEA indicate the water supply to

the Līhu‘e system is somehow constrained (perhaps due to the

capacity of the Kapaia Reservoir or the water sources).              Nor

does the FEA provide any other explanation for why water

withdrawals will not increase (for instance, even if the relief

line facilitated greater water use, perhaps the water would be

reallocated from other areas so water withdrawals would not

increase overall).

       To the contrary, the FEA on its face indicates the relief

line will facilitate increased water use.           According to the FEA,

24    KDOW’s counsel also stated: “We’re not going to draw more water or less
water through the pipe; all this basically does is improve the hydraulic
efficiency-- . . . .”



                                      24
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


the relief line will not only affect water “velocity” but will

also “increase water transmission capacity within the existing

KDOW water system . . . .”25       (Emphasis added.)      The FEA also

explicitly states that the relief line is “sized to provide for

future transmission needs.”

       Further, the FEA indicates the additional capacity will be

put to use: the FEA explains that “[t]he Water Master Plan

identified a decrease in system pressures and flows as a result

of the [Līhu‘e] Development Plan unless transmission and

distribution improvements were provided. . . . The proposed

Relief Line is necessary to address this capacity limitation.”

(Emphasis added.)      In plain terms, the FEA says a bigger pipe is

needed to transmit more water and meet the needs of over 500

acres of planned development.




25    The “velocity” of the water is likely directly related to the amount of
water transmitted by the pipe. Although the record does not include details
about what “velocity” means in this context, in general the velocity of water
in a pipe (feet per second) is a function of the flow rate (gallons per
minute, or million gallons per day) and the inverse of the pipe diameter
squared. See Washington State University, Pipe Water Velocity and Minimum
Pipe Diameter, http://irrigation.wsu.edu/Content/Calculators/General/Pipe-
Velocity.php, also available at https://perma.cc/AZ95-9RGQ.

      Thus, by “increasing the size of the pipe,” the relief line could
seemingly transmit more gallons per minute, or million gallons per day,
without exceeding a given velocity, such as the 6 FPS maximum velocity under
the Water System Standards.




                                      25
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER    ***


       Apart from the FEA, Kia‘i Wai provides additional evidence

that the relief line will lead to increased water use.26              KDOW

board minutes show the KDOW board approved an expansion of the

Waiahi SWTP, and a Department of Health report from 2018

confirmed the Waiahi SWTP “is slated for an upgrade that will

increase production capacity from 3.00 [MGD] to 4.77 MGD

. . . .”    Additionally, hydrologist and water resource engineer

Rosener explained the relief line would increase the

transmission capacity of the water system by 78 percent.

Rosener also noted that, according to KDOW’s own planning

documents, Līhu‘e water demand will increase from an estimated

4.07 MGD in 2020 to 5.50 MGD in 2050.

       In sum, the record demonstrates the relief line will

facilitate increased water use and increased withdrawals from

surface or groundwater sources, or both.          There is increasing

demand (over 500 acres of planned development).            There is

increasing supply to meet that demand (capacity upgrades to the

Waiahi SWTP).     And the purpose of the relief line is to connect

a greater supply of water to meet the greater demand.

       Contrary to KDOW’s arguments, the possibility of increased

water use is not too speculative.          “Secondary impacts” are

“effects which are caused by the action and are later in time or

26    As discussed below, to demonstrate issues with the environmental review
process, plaintiffs may introduce evidence that was not part of the
environmental review process.



                                      26
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


farther removed in distance, but are still reasonably

foreseeable.”     HAR § 11-200-2.     The record before us

sufficiently demonstrates that increased water withdrawals are a

“reasonably foreseeable” result of the relief line.27

       2.   KDOW misapplied HEPA’S requirement to analyze
            secondary impacts

       As discussed above, the FEA does not provide a candid

assessment of how the relief line could facilitate increased

water use by transporting water from the upgraded Waiahi SWTP to

planned developments.       Thus, KDOW’s conclusion that the relief

line “will not result in any increase of the withdrawal of any

of the groundwater or surface water sources” is not a factual

statement about the likely impact of the relief line.             Rather,




27    Although Kia‘i Wai focuses on Wai‘ale‘ale Stream and Waikoko Stream, the
record suggests increased water use facilitated by the relief line may not
necessitate increased diversion of Wai‘ale‘ale Stream and will not necessitate
increased diversion of Waikoko Stream. As discussed above, the water for the
Kapaia Reservoir and Waiahi SWTP is diverted from the South Fork Wailua River
and reaches the reservoir through the Hanamā‘ulu Ditch. Water diverted from
Wai‘ale‘ale Stream and Waikoko Stream contributes to the flow of the South
Fork Wailua River after passing through hydroelectric plants. However,
according to the 2018 CWRM staff submittal, the diversion of Wai‘ale‘ale
Stream only represents a small portion of the South Fork Wailua River flow.
Thus, even if more water is diverted from the South Fork Wailua River through
the Hanamā‘ulu Ditch, this may not necessitate greater or continued diversion
of Wai‘ale‘ale Stream. Additionally, increased water use from the Waiahi SWTP
would appear to not require greater or continued diversion of Waikoko Stream
because the waters of Waikoko Stream would reach the South Fork Wailua River
regardless of whether they are diverted for use in the hydroelectric plants.
In sum, although not completely clear, the record suggests that the portion
of the South Fork Wailua River below the Hanamā‘ulu Ditch is the area that
would be impacted by increased water use from the Waiahi SWTP. The record
does not indicate how or whether greater diversion of the South Fork Wailua
River would impact tributary streams. In any case, the FEA does not describe
the impacts to the water resources that would be affected.



                                      27
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


this conclusion is merely a statement that the relief line

project itself does not entail any changes to water sources.28

       KDOW’s narrow scope of environmental review does not

comport with HEPA’s requirement to consider secondary impacts.

Critically, KDOW fails to differentiate between “the scope of

the proposed action and scope of the [H]EPA review.”             Cf. Border

Power Plant Working Grp. v. Dep’t of Energy, 260 F. Supp. 2d

997, 1014 (S.D. Cal. 2003).        KDOW is correct that “[t]he

existing capacity of the Waiahi [SWTP] is not being changed

[within] the scope of this project . . . .”           (Emphasis added.)

However, for the purpose of HEPA review, “in addition to the

direct site of impact the agency must also consider other

impacts that are incident to and a consequence of the primary

impact.”    Sierra Club v. State Dep’t of Transp. (“Superferry

I”), 115 Hawai‘i 299, 341, 167 P.3d 292, 334 (2007) (cleaned up).

Indeed, the definition of “secondary impacts” explicitly

includes “effects which are caused by the action and are later

in time or farther removed in distance . . . .”            HAR § 11-200-2

(emphasis added).

       We previously addressed secondary impacts in Superferry I.

See 115 Hawai‘i at 338, 167 P.3d at 331.          That case concerned

28    The FEA contains several carefully worded sentences to this effect.
For instance, the FEA states, “The maximum rate of flow from the existing
groundwater wells and Waiahi SWTP will not increase as a result of the
installation of the proposed Relief Line,” and, “The proposed Relief Line
does not increase source and storage in the Līhu‘e area . . . .”



                                      28
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


certain harbor improvements that were necessary for a proposed

inter-island ferry service.29       115 Hawai‘i at 305, 167 P.3d at

298.   We determined the state Department of Transportation

(“DOT”) failed to properly consider secondary impacts when it

“studiously restrict[ed] its consideration of environmental

impact to the physical harbor improvements themselves” and

ignored the impacts from the actual operation of the ferry

service.    115 Hawai‘i at 342, 167 P.3d at 335.         We concluded DOT

should have considered the harbor improvements’ “facilitation”

of the ferry project as a secondary impact.30           Id.

       Superferry I is analogous to this case.         The relief line

could similarly “facilitate” additional water use, and the FEA

should have analyzed impacts to water resources as secondary

impacts.    See id.    Just as the operation of the ferry service

was a reasonably foreseeable result of the harbor upgrades in

Superferry I, increased withdrawal and use of water is a

29    Superferry I concerned an “exemption determination”: “DOT’s
determination that the improvements to Kahului Harbor to accommodate the
Superferry project [were] exempt from the requirements of HEPA, thus
obviating the need for an EA.” 115 Hawai‘i at 306, 167 P.3d at 299. However,
Superferry I is applicable to the FEA in this case even though it concerned a
different aspect of HEPA analysis. The court in Superferry I cited to the
same HAR provisions at issue in this case and relied on a case about an FEA.
115 Hawai‘i at 339 n.49, 341, 167 P.3d at 332 n.49, 334.

30    Along the same lines, in Kilakila, we held that a particular telescope
project was not a secondary impact of the University of Hawai‘i’s Observatory
Site Management Plan. See 138 Hawai‘i at 380-81, 382 P.3d at 192-93. We
noted that the management plan imposed restrictions that would apply to the
telescope project; because the management plan did not “facilitate, or make
easier,” the telescope project, the telescope project was not a secondary
impact of the management plan. Id. (footnote omitted).




                                      29
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


reasonably foreseeable result of the transmission upgrade here.

See id.    And, like in Superferry I, KDOW cannot limit the scope

of its environmental analysis to the physical footprint of the

project.    See id.

      In fact, one of our earliest HEPA cases supports the

sensible proposition that water transmission infrastructure

implicates water resources.       Molokai Homesteaders concerned a

private corporation’s request to “rent space” in a public water

system to transport water from its well in central Moloka‘i to a

resort complex it planned to develop at the island’s west end.

Molokai Homesteaders Co-op. Ass’n v. Cobb, 63 Haw. 453, 456–57,

629 P.2d 1134, 1138 (1981).       The court determined the relevant

agency approval occurred before HEPA’s effective date but noted

an EIS would likely have been required had HEPA been in effect:

                  We entertain no doubt that the pertinent statutory
            provisions would mandate the preparation of an EIS if
            Kaluakoi’s application for “rental of space” in the
            [Moloka‘i Irrigation] System’s facilities were presented to
            the Board now [that HEPA is effective]. A proposal whose
            approval would facilitate the development of a large resort
            complex in a previously unpopulated area through the use of
            the Molokai Irrigation System’s pipeline, allow water to be
            transported from its source to another area, and cause a
            rise in the salinity of the system’s irrigation water would
            be within the purview of activities covered by Chapter 343.
            The use of a government pipeline, the implicit commitment
            of prime natural resources to a particular purpose, perhaps
            irrevocably, and the substantial social and economic
            consequences of the governmental approval of the proposal
            would dictate the preparation of an EIS.

63 Haw. at 466–67, 629 P.2d at 1144 (emphasis added and footnote

omitted).    Like in Molokai Homesteaders, “the use of the




                                     30
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


transmission facilities” in this case clearly implicates water

resources.    See 63 Haw. at 455, 629 P.2d at 1137.

       3.   Independent utility

       The fact that the relief line addresses existing capacity

constraints and provides reliability benefits does not excuse

KDOW from considering the impacts associated with increased

water withdrawals.

       Barnes v. U.S. Department of Transportation is instructive.

See 655 F.3d 1124 (9th Cir. 2011).         In Barnes, the Ninth Circuit

invalidated the FEA for a new runway at an airport because the

FEA did not consider the impacts of increased airplane traffic

as an indirect effect of the proposed runway.31           655 F.3d at

1136-39.    The court rejected the defendants’ argument that “an

EA need not account for the growth-inducing effects of a project

designed to alleviate current congestion.”           655 F.3d at 1138.

The court concluded: “[E]ven if the stated purpose of the

project is to increase safety and efficiency, the agencies must

analyze the impacts of the increased demand attributable to the


31    Hawai‘i courts consider case law on HEPA’s federal counterpart, the
National Environmental Policy Act (“NEPA”). See Superferry I, 115 Hawai‘i at
306, 167 P.3d at 299. NEPA law has historically referred to “indirect”
effects, which are equivalent to secondary impacts under HEPA. See 40 C.F.R.
§ 1508.8(b) (effective 1978 to 2020 and reinstated 2022 as 40 C.F.R. §
1508.1(g)(2)) (“[Effects include:] Indirect effects, which are caused by the
action and are later in time or farther removed in distance, but are still
reasonably foreseeable. Indirect effects may include growth inducing effects
and other effects related to induced changes in the pattern of land use,
population density or growth rate, and related effects on air and water and
other natural systems, including ecosystems.”).



                                      31
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


additional runway as growth-inducing effects . . . .”            655 F.3d

at 1139.

      Here, KDOW argues the relief line is needed to address

existing transmission issues.        However, the FEA states the

relief line is also “sized to provide for future transmission

needs.”    Even if a “stated purpose” of the relief line is to

address existing needs, KDOW tacked on additional transmission

capacity that goes beyond existing needs.          See id.    The relief

line upgrade here is akin to replacing a two-lane road with a

four-lane highway: even if the old road needed to be fixed

anyway, that does not change the fact that the new highway adds

additional capacity, nor does it alleviate the environmental

impacts of the upgrade.

      Additionally, this case is distinguishable from Kilakila,

in which we determined a particular telescope project was not a

secondary impact of the University of Hawai‘i’s Observatory Site

Management Plan.     See 138 Hawai‘i at 380-81, 382 P.3d at 192-93.

In that case, we noted the management plan had “independent

utility by providing guidelines and monitoring strategies that

universally apply to all ongoing and future actions within the

Observatory Site . . . .”      Id.    The management plan was not

specifically designed to facilitate the telescope project, so it

was useful “regardless of whether the Telescope Project [was]

built.”    Id.   In contrast, the relief line here is specifically


                                     32
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


“sized to provide for future transmission needs.”            The relief

line adds additional capacity, a purpose of which is to transmit

greater quantities of water.        Thus, although the relief line has

some utility independent of increased water use, part of its

purpose and function is dependent on increased water use.

       4.   Past or future environmental analysis

       The existence of past environmental review or the

possibility of future analysis also does not excuse KDOW’s

obligation to consider water withdrawals as a secondary impact.

       First, the FEA does not properly incorporate any previous

environmental review documents.         HEPA’s administrative rules

provided for “consideration of previous determinations and

accepted statements” in HAR § 11-200-13 (replaced 2019).              A

previous determination may be incorporated by reference if it

“has logical relevancy and bearing to the action being

considered” and only after “considerable pre-examination and

comparison . . . .”      HAR § 11-200-13.      In this case, the FEA for

the relief line merely mentions the existence of the Līhu‘e

Development Plan and the related Water Master Plan.             Even if an

FEA was completed for the Līhu‘e Development Plan32 the relief

line FEA does not incorporate any previous assessment of water

withdrawal impacts.      Thus, if past planning documents analyzed

32    KDOW asserts that a “Grove Farm FEA” was completed for the “Grove Farm
Development.” However, no such document is in the record.



                                      33
 ***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


water withdrawals resulting from the relief line or a similar

project, KDOW might have met its HEPA obligations by relying in

part on those documents, provided their analysis was still

pertinent to current circumstances; however, it did not do so

here.

       Second, the fact that increased surface water withdrawals

would be subject to regulatory approval does not excuse KDOW’s

failure to consider water use as a secondary impact.              The FEA

discusses the interim instream flow standards33 for the streams

that supply the Līhu‘e water system, stating: “The maximum rate

of flow from the existing groundwater wells and Waiahi SWTP will

not increase as a result of the installation of the proposed

Relief Line.      As such, the proposed Relief Line is in compliance

with both the [Water Resource Protection Plan] and the Interim

Instream Flow Standard as contained in HAR § 13-169-45.”

33    “Instream flow standard” refers to “a quantity or flow of water or
depth of water which is required to be present at a specific location in a
stream system at certain specified times of the year to protect aquatic life,
wildlife, recreational, aesthetic, scenic, and other beneficial instream
uses.” HAR § 13-169-2. An “interim instream flow standard” is “a temporary
instream flow standard of immediate applicability, adopted by the [CWRM]
without the necessity of a public hearing, and terminating upon the
establishment of an instream flow standard.” HAR § 13-169-2. “Instream flow
standards are an integral part of the regulatory scheme established by the
[State Water] Code . . . [and] serve as the primary mechanism by which the
[CWRM] is to discharge its duty to protect and promote the entire range of
public trust purposes dependent upon instream flows.” Waiāhole I, 94 Hawai‘i
at 147–48, 9 P.3d at 459–60 (cleaned up).

      The interim instream flow standards for Kaua‘i essentially authorized
all then-existing diversions around the time the State Water Code was
adopted. See HAR § 13-169-45. Following the initial registration of stream
diversions, any new or expanded stream diversion has required an amendment to
the interim instream flow standard. See HAR §§ 13-169-45, 13-168-31.



                                       34
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


      Even if increased surface water withdrawals would be

subject to the interim instream flow standards set by the CWRM,

KDOW still had to analyze water withdrawals as a secondary

impact.    This court has explained: “If the fact that other laws

and rules that facially appear to bear upon the environmental

effects of an activity would exclude the activity from HEPA’s

purview, then this would frustrate HEPA’s purpose of requiring

agencies to appropriately consider environmental concerns in

their decision-making process.”        Umberger v. DLNR, 140 Hawai‘i

500, 518, 403 P.3d 277, 295 (2017).        We have previously

emphasized the “importance of early environmental assessment”

and HEPA’s “express mandate that environmental review be

undertaken at the ‘earliest practicable time.’”           See Sierra Club

v. Off. of Plan., 109 Hawai‘i 411, 418, 126 P.3d 1098, 1105

(2006) (cleaned up).

      Hence, even if increased water withdrawals would be subject

to future regulatory approval, KDOW still had to consider

secondary impacts or properly incorporate previous analysis of

those impacts.

      5.   Procedure on remand

      Finally, we clarify the procedure to be followed on remand.

      KDOW may demonstrate in a new EA that increased water

withdrawals are not a reasonably foreseeable result of the

relief line.     From the record currently before us, there can be


                                     35
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


no dispute that KDOW failed to take the required “hard look” at

the possibility of increased water usage.          Superferry I, 115

Hawai‘i at 342, 167 P.3d at 335 (quoting Price v. Obayashi Hawaii

Corp., 81 Hawai‘i 171, 182 n.12, 914 P.2d 1364, 1375 n.12

(1996)).   However, KDOW may be able to explain in a revised EA

why the relief line will likely not facilitate increased water

withdrawals.

      If KDOW can demonstrate the relief line will likely not

increase water withdrawals, it must do so in a revised EA.              That

is, KDOW cannot merely present additional evidence to the

environmental court on remand.

      We have explained that “in a declaratory action brought to

challenge an agency’s determination that an environmental impact

statement is not required, a reviewing court may consider other

evidence in addition to the agency record to determine whether

the agency decision-maker adequately considered the potential

environmental effects and alternatives for a particular project

or action.”    Kilakila, 138 Hawai‘i at 378, 382 P.3d at 190.

      The reason for this rule is that

           [t]o limit the judicial inquiry regarding the completeness
           of the agency record to that record would, in some
           circumstances, make judicial review meaningless and
           eviscerate the very purposes of NEPA [or HEPA]. The
           omission of technical scientific information is often not
           obvious from the record itself, and a court may therefore
           need a plaintiff’s aid in calling such omissions to its
           attention.




                                     36
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


138 Hawaiʻi at 378, 382 P.3d at 190 (emphasis added) (quoting

Sierra Club v. Peterson, 185 F.3d 349, 370 (5th Cir. 1999)).

      However, while plaintiffs may present extra-record evidence

to identify issues with the environmental review process, an

agency cannot rely on extra-record evidence as a substitute for

analysis the agency should have included in an environmental

review document.    The rule allowing extra-record evidence in

HEPA cases “is not a two-way street.”         See Citizen Advocs. for

Responsible Expansion, Inc. (I-Care) v. Dole, 770 F.2d 423, 438

n.18 (5th Cir. 1985) (discussing NEPA).         “[I]f the agency knew

that it could always ‘supplement’ or ‘create’ the administrative

record in the reviewing court,” then the agency “would have

little incentive to prepare an adequate and reviewable

administrative record, despite the clear mandate of NEPA [and

HEPA] that the agency prepare the required record before

deciding upon a particular course of conduct.”           Id.   Further,

HEPA, like NEPA, “expressly places the burden of compiling

information on the agency so that the public and interested

government departments can conveniently monitor and criticize

the agency’s action.”      Grazing Fields Farm v. Goldschmidt, 626

F.2d 1068, 1073 (1st Cir. 1980).

      Additionally, it would frustrate public participation in

the HEPA process if agencies could remedy deficient HEPA

analysis with evidence submitted to a court after-the-fact.                See


                                     37
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


Dubois v. U.S. Dep’t of Agric., 102 F.3d 1273, 1289 (1st Cir.

1996) (“[P]ost hoc rationalizations are inherently suspect, and

in any event are no substitute for the agency’s following

statutorily mandated [NEPA] procedures.”).34           While it may

sometimes be appropriate for agencies to submit extra-record

evidence--for example, to provide context, explain their

procedures, or rebut the plaintiffs’ evidence--courts must not

allow that evidence to pass as explanations or justifications

that should have been in the environmental review documents in

the first place.

B.     Cumulative impacts

       The FEA also does not properly analyze cumulative impacts.

The FEA only considers cumulative impacts at the project site,

not cumulative impacts on water resources.

       “‘Cumulative impact’ means the impact on the environment

which results from the incremental impact of the action when

added to other past, present, and reasonably foreseeable future

actions regardless of what agency or person undertakes such

34    See also Grazing Fields Farm, 626 F.2d at 1072 (holding that
information “contained in the administrative record, but not incorporated in
any way into an EIS, [cannot] bring into compliance with NEPA an EIS that by
itself is inadequate”); I-291 Why? Ass’n v. Burns, 517 F.2d 1077, 1081 (2d
Cir. 1975) (holding subsequent studies could not cure deficient EIS “because
they were not circulated for review and comment in accordance with procedures
established to comply with NEPA”); Nat. Res. Def. Council, Inc. v. Morton,
458 F.2d 827, 836 (D.C. Cir. 1972) (“The subject of environmental impact is
too important to relegate either to implication or to subsequent
justification by counsel. The [EIS] must set forth the material contemplated
by Congress in form suitable for the enlightenment of the others concerned.”
(footnote omitted)).



                                      38
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


other actions.     Cumulative impacts can result from individually

minor but collectively significant actions taking place over a

period of time.”     HAR § 11-200-2.

       We have previously provided the following illustration of

cumulative impacts:      “[T]he addition of a small amount of

sediment to a creek may have only a limited impact on salmon

survival, or perhaps no impact at all.          But the addition of a

small amount here, a small amount there, and still more at

another point could add up to something with a much greater

impact, until there comes a point where even a marginal increase

will mean that no salmon survive.”         Kilakila, 138 Hawai‘i at 381

n.35, 382 P.3d at 193 n.35 (quoting Klamath–Siskiyou Wildlands

Ctr. v. Bureau of Land Mgmt., 387 F.3d 989, 994 (9th Cir.

2004)).

       A Ninth Circuit case provides an example of how to analyze

cumulative impacts in a water diversion case.35           See Ctr. for

Env’t L. & Pol’y v. U.S. Bureau of Reclamation, 655 F.3d 1000,

1008 (9th Cir. 2011).       That case concerned water withdrawals

from Lake Roosevelt, an impoundment of the Columbia River, which

was already subject to numerous withdrawals at the time.              655

F.3d at 1003.     The court held the EA for the additional water


35    “NEPA provides a nearly identical definition of ‘cumulative impacts’ as
HEPA does.” Kilakila, 138 Hawai‘i at 381 n.34, 382 P.3d at 193 n.34 (citing
40 C.F.R. § 1508.7 (effective 1978 to 2020 and substantially reincorporated
into 40 C.F.R. § 1508.1(g) effective 2022)).



                                      39
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


withdrawals properly analyzed cumulative impacts because it

examined “both the existing condition of the area and what the

effects of the project would be.”          655 F.3d at 1008 (cleaned

up).    For instance, the discussion of landslide impacts noted

how “concern for landslides [was] minor for lake levels above

1,260 feet, moderate for lake levels between 1,240 and 1,260

feet, and major for lake levels below 1,240 feet.”             Id.   The EA

then concluded “landslide potential would not change as a result

of the proposed action, in large part because the additional

drawdown during the period when the lake is less than 1,240 feet

would be minimal (less than 1 inch).”          Id. (cleaned up).      In

other words, the impact of the withdrawals depended on the level

of the lake, which was affected by other withdrawals.36

       Under HEPA’s cumulative impact rules, the relief line FEA

should discuss additional water withdrawals facilitated by the

relief line in relation to existing and anticipated withdrawals.

For instance, diverting 1 MGD from a 10 MGD streamflow with no

existing or anticipated diversions is different than diverting

that same amount if the stream already had diversions of 7 MGD

and additional diversions of 2 MGD were planned for a separate



36    See also Thomas v. Peterson, 753 F.2d 754, 760 (9th Cir. 1985) (holding
environmental analysis of logging road must consider cumulative impacts of
timber sales); Delaware Riverkeeper Network v. FERC, 753 F.3d 1304, 1319-20
(D.C. Cir. 2014) (holding upgrade to segment of natural gas pipeline must
consider cumulative impacts of upgrades to other parts of the pipeline).



                                      40
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER     ***


future project; the same incremental withdrawal leads to a dry

streambed in the latter scenario.

C.     Segmentation

       KDOW may also have improperly segmented the relief line

from other projects.

       Segmentation was addressed in HAR § 11-200-7 (replaced

2019), which provided:37

                   A group of actions proposed by an agency or an
             applicant shall be treated as a single action when:

                   (1) The component actions are phases or increments of
                   a larger total undertaking;

                   (2) An individual project is a necessary precedent
                   for a larger project;

                   (3) An individual project represents a commitment to
                   a larger project; or

                   (4) The actions in question are essentially identical
                   and a single statement will adequately address the
                   impacts of each individual action and those of the
                   group of actions as a whole.

       This court has applied an “independent utility” test to

determine whether actions are segmented under HAR § 11-200-7.




37     The revised rule, HAR § 11-200.1-10, provides:

       A group of actions shall be treated as a single action when:

       (1) The component actions are phases or increments of a larger total
       program;

       (2) An individual action is a necessary precedent to a larger action;

       (3) An individual action represents a commitment to a larger action; or

       (4) The actions in question are essentially identical and a single EA
       or EIS will adequately address the impacts of each individual action
       and those of the group of actions as a whole.



                                      41
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


      In Kahana Sunset, we held the EA for the drainage system of

a development had to include the development itself.             See Kahana

Sunset Owners Ass’n v. Cnty. of Maui, 86 Hawai‘i 66, 74, 947 P.2d

378, 386 (1997).    In that case, the plans for a development of

over 300 residences included a new drainage line connecting to

an existing culvert.     86 Hawai‘i at 71-72, 947 P.2d at 383-84.

The drainage line would be installed beneath “state or county

lands” and did not fall within a HEPA exemption, thus triggering

the requirement for an EA.       Id.    The court held the EA had to

encompass the entire development, not just the drainage line,

stating:

           HAR § 11–200–7 provides that “[a] group of actions proposed
           by an agency or an applicant shall be treated as a single
           action when: (1) The component actions are phases or
           increments of a larger total undertaking; [or] (2) An
           individual project is a necessary precedent for a larger
           project.” . . . The proposed drainage system is part of the
           larger project and is a “necessary precedent” for the
           development. The drainage system has no independent
           utility. It would not be constructed except as part of the
           larger development. Isolating only that particular
           component of the development for environmental assessment
           would be improper segmentation of the project.

86 Hawai‘i at 74, 947 P.2d at 386.          Thus, even though only the

drainage line triggered HEPA, the EA had to consider the entire

development as part of the same action.          Id.; see also

Sierra Club v. Off. of Plan., 109 Hawai‘i at 413, 416, 126 P.3d

at 1100, 1103 (holding development project triggered HEPA review

because drinking water and sewage lines for the development

would eventually be installed under state land; the EA had to



                                       42
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


address “the environmental effects of the entire Project

. . . .”).

      In Kilakila, we held that, under HAR § 11–200–7(1), the EA

for the University of Hawai‘i Observatory Site Management Plan

did not have to include a particular proposed telescope project.

138 Hawai‘i at 379–80, 382 P.3d at 191–92.         We observed that the

guidelines in the management plan applied to the entire

observatory site, which included numerous existing astronomical

facilities.   Id.   We concluded: “Because the Management Plan’s

strategies and guidelines apply to the entire Observatory Site

and may be implemented regardless of whether the Telescope

Project is constructed, the Management Plan has independent

utility from the Telescope Project, and, consequently, the

Telescope Project and Management Plan do not constitute a

‘single action’ under HAR § 11–200–7(1).”          138 Hawai‘i at 380,

382 P.3d at 192.

      Neither Kahana Sunset nor Kilakila resolves this case.

Whereas the drainage pipe in Kahana Sunset had no independent

utility, the relief line has some utility independent of the

Līhu‘e Development Plan and the Waiahi SWTP expansion because it

provides system redundancy and addresses existing needs.             At the

same time, this case differs from Kilakila because the relief

line goes beyond existing needs and includes “additional

capacity” which appears to have no purpose except serving


                                     43
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER    ***


“future development.”       This is a novel case because the relief

line has some independent utility and some “dependent” utility.

       We conclude KDOW is not automatically insulated from Kia‘i

Wai’s segmentation claim merely because the relief line has some

independent utility or because some project was necessary to

address existing transmission issues.

       For instance, the Ninth Circuit38 held the EIS for a forest

road must also analyze impacts of the timber sales the road was

“designed to facilitate” because the road did not have

“sufficient [independent] utility.”          Thomas v. Peterson, 753

F.2d 754, 755, 760 (9th Cir. 1985) (emphasis added).             The court

stated: “It is clear that the timber sales cannot proceed

without the road, and the road would not be built but for the

contemplated timber sales. . . . while the [Forest] Service has

stated that the road will yield other benefits, it does not

claim that such other benefits would justify the road in the

38    The NEPA regulations for “connected actions,” are analogous to HEPA’s
segmentation regulations. See, e.g., Great Basin Mine Watch v. Hankins, 456
F.3d 955, 968–69 (9th Cir. 2006).

       Actions are connected if they:

       (i) Automatically trigger other actions which may require environmental
       impact statements.

       (ii) Cannot or will not proceed unless other actions are taken
       previously or simultaneously.

       (iii) Are interdependent parts of a larger action and depend on the
       larger action for their justification.

Id. (citing 40 C.F.R. § 1508.25 (effective 1978 and substantially
incorporated into 40 C.F.R. § 1501.9 effective 2020)).



                                        44
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


absence of the timber sales.”        753 F.2d at 758–59 (emphasis

added).

       We hold that, because the relief line has some independent

utility but also goes beyond existing needs, the question is not

whether KDOW would have undertaken some project to address the

existing transmission issues and increase system reliability

even absent the Līhu‘e Development Plan and the Waiahi SWTP

expansion; rather, the question is whether KDOW would have

undertaken the relief line project as proposed absent the Līhu‘e

Development Plan and the Waiahi SWTP expansion.39             From the

record, it appears that, although KDOW might have taken some

action to address existing transmission issues, the relief line

as proposed is specifically designed to accommodate future

transmission needs.      Without the Līhu‘e developments and the

Waiahi SWTP expansion, the additional capacity provided by the

relief line would be extraneous.           However, the record does not


39    We find this approach sensible in light of Kahana Sunset, 86 Hawai‘i 66,
947 P.2d 378. Suppose in Kahana Sunset the developer had wanted to replace
and significantly upgrade an existing drainage line to accommodate the new
development, rather than install a new line. And suppose the existing line
was nearing the end of its lifespan and needed to be replaced anyway. We see
no reason why the development should evade environmental review in this
situation. The existing need for a replacement line would not mitigate the
environmental impacts of the new development, nor would it change the fact
that the purpose of the additional drainage capacity is to facilitate the new
development.

      We see many similarities between this   case and Kahana Sunset, as both
cases concern transmission lines (a potable   water line and drainage line,
respectively) needed for new developments.    The difference is that, in this
case, the development may have attempted to   hitch a free ride past HEPA
review by tacking additional capacity on to   a project that was needed anyway.



                                      45
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


conclusively resolve this issue, so the environmental court is

to address it on remand after considering additional evidence

from Kia‘i Wai.40

       We note, however, that our inquiry is not limited to the

independent utility of the relief line.          The Ninth Circuit has

explained that the “independent utility” test can be either a

“single” independent utility test or what might be termed a

“double” or “multiple” independent utility test:

            [“]The crux of the [independent utility] test is whether
            ‘each of two projects would have taken place with or
            without the other and thus had independent utility.’” We
            have occasionally stated this same test alternatively as
            “when one of the projects might reasonably have been
            completed without the existence of the other, the two
            projects have independent utility and are not ‘connected’
            for NEPA’s purposes.” Rather than adopting a single
            independent utility test, we have focused on whether “each
            of two projects would have taken place with or without the
            other,” and have extended our analysis to each project.

Sierra Club v. Bureau of Land Mgmt., 786 F.3d 1219, 1226 (9th

Cir. 2015) (citations omitted).

       We now adopt the “double” or “multiple” independent utility

test.41   To determine whether projects are improperly segmented

under HAR § 11-200-7, courts should consider whether each of the

projects would take place independently.          We cited the single

40    As discussed above, KDOW cannot supplement the record with information
that should have been included in the FEA. This is especially true when
public comments on the DEA raised segmentation as a concern. However, the
record before us is insufficient to establish whether the relief line FEA was
improperly segmented. Kia‘i Wai must provide additional evidence.

41    Although Sierra Club v. Bureau of Land Mgmt., 786 F.3d at 1226, helps
describe the difference between a “single” and “double” independent utility
test, we do not necessarily adopt the manner in which the Ninth Circuit
applied the double independent utility test in that case.



                                      46
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


independent utility test in Kilakila, 138 Hawai‘i at 379 n.32,

382 P.3d at 191 n.32.      However, in Kilakila we only considered

HAR § 11-200-7(1), not any of the other three provisions in HAR

§ 11-200-7.   See 138 Hawai‘i at 379 n.31, 382 P.3d at 191 n.31.

Taking HAR § 11-200-7(2) into account, we conclude the double

independent utility test is necessary to effectuate HAR § 11-

200-7(2), which applied where “[a]n individual project is a

necessary precedent for a larger project . . . .”

      Thus, in this case, we must also examine the independent

utility of the Waiahi SWTP expansion and the Līhu‘e developments.

If the Waiahi SWTP expansion or the Līhu‘e developments would not

occur without the relief line, then the relief line is a

“necessary precedent” to those projects under HAR § 11-200-7(2).

      The record suggests the relief line is a necessary

precedent for the Waiahi SWTP expansion and the Līhu‘e

developments.    For instance, at the December 17, 2009 KDOW board

meeting, a Grove Farm representative stated that “they need to

install this line now” and “the bottom line is the Ehiku line

needs to go in if we expand the plant.”         Also, the FEA states

the relief line is “necessary” for the water transmission needs

of the Līhu‘e developments.      However, given the lack of

information in the record about the Waiahi SWTP expansion and




                                     47
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER     ***


the Līhu‘e developments, we leave this determination for the

environmental court on remand.42

       Finally, for actions to have been improperly segmented, the

actions must fall within the formal definition of an “action”

under HEPA.43     See Superferry I, 115 Hawai‘i at 338, 167 P.3d at


42    We note the relief line may still be a “necessary precedent” for the
Waiahi SWTP expansion and the Līhu‘e developments even if the transmission
line project could have taken an alternate route. The FEA cannot just
conclude the relief line was not strictly “necessary” because some other
transmission project hypothetically could have met the needs of the Waiahi
SWTP expansion and the Līhu‘e Development Plan. The point is that a major
transmission upgrade was needed, even if KDOW and Grove Farm had several
options available. Additionally, the Līhu‘e Development Plan cannot avoid
review even if Grove Farm hypothetically could have initiated a different
transmission project for the Līhu‘e developments without the use of public
lands or funds. Contra Sierra Club v. Bureau of Land Mgmt., 786 F.3d at 1226
(holding wind project had independent utility from road on federal land
because developers could have used a private road instead). Perhaps Grove
Farm and its consultant could have designed a Water Master Plan for the Līhu‘e
Development Plan that would have avoided triggering HEPA review, but it
appears they did not. The question is whether the relief line is a necessary
precedent for the Līhu‘e developments as proposed, not whether some
alternative Līhu‘e Development Plan could have avoided HEPA review. Cf. Port
of Astoria, Or. v. Hodel, 595 F.2d 467, 477 (9th Cir. 1979) (“By entering
into a contract to supply the power to the project and to construct the
transmission line to the plant, the agency has so federalized the entire
project that it has become ‘major Federal action’ requiring a federally
responsible environmental impact statement.” (citations omitted)).

43     As defined in HAR § 11-200-2:

       “Action” means any program or project to be initiated by an agency or
       applicant.

       . . . .

       “Agency” means any department, office, board, or commission of the
       state or county government which is part of the executive branch of
       that government.

       “Applicant” means any person who, pursuant to statute, ordinance, or
       rule, officially requests approval from an agency for a proposed
       action.

       “Approval” means a discretionary consent required from an agency prior
       to actual implementation of an action. Discretionary consent means a
       consent, sanction, or recommendation from an agency for which judgment
                                                             (continued . . . )


                                       48
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


331.   The Waiahi SWTP expansion and the Līhu‘e developments would

appear to be projects initiated by an agency or by a legal

entity who, pursuant to statute, ordinance, or rule, officially

requested discretionary approval from an agency.44            However, the

environmental court should make this determination on remand.45

       In conclusion, we also observe that too broad a reading of

the segmentation rules would require boundless HEPA review.                 The

segmentation rules should be applied using common sense to

further informed decision-making.          See HRS § 343-1.     However,

this case appears to fall squarely within the segmentation

rules.46   Although further information is required, the record


( . . . continued)
      and free will may be exercised by the issuing agency, as distinguished
      from a ministerial consent. Ministerial consent means a consent,
      sanction, or recommendation from an agency upon a given set of facts,
      as prescribed by law or rule without the use of judgment or discretion.

44    The FEA explains, “In 1994, [the Līhu‘e Development Plan] received State
Land Use Commission approval.” On January 28, 2010, the KDOW board approved
Grove Farm’s request to expand the Waiahi SWTP.

45    Additionally, KDOW argues that KDOW and Grove Farm are separate
entities. We note that HAR § 11-200-7 stated: “A group of actions proposed
by an agency or an applicant shall be treated as a single action when [any of
four criteria are met.]” (Emphasis added.) The 2019 amendments to the HEPA
regulations removed the reference to “an agency or an applicant” and instead
provide that “[a] group of actions shall be treated as a single action when
[any of four criteria are met.]” See HAR § 11-200.1-10. In this case, we do
not think KDOW can defeat a segmentation claim merely because Grove Farm and
KDOW are separate entities. The relief line is intended in large part to
benefit Grove Farm, and Grove Farm will pay one-third of the relief line’s
cost.

46    Cf. Morgan v. Walter, 728 F. Supp. 1483, 1493 (D. Idaho 1989) (holding,
at the preliminary injunction stage, that the EA for a water diversion system
should include the fish propagation facility that was the recipient of the
water because the fish propagation facility “could not exist absent a
diversion”); Port of Astoria, Or. v. Hodel, 595 F.2d at 477 (holding a
federal agency’s contract to supply power to a private aluminum plant could
                                                            (continued . . . )


                                      49
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


before us suggests a “clear nexus” between the relief line, the

Waiahi SWTP expansion, and the Līhu‘e Development Plan.47             See

Save the Yaak Comm. v. Block, 840 F.2d 714, 720 (9th Cir. 1988).

Based on the KDOW meeting minutes and the FEA itself, it appears

the relief line “had always been conceptualized as part of the

integrated entire project.”        See Baykeeper v. U.S. Army Corps of

Engineers, No. CIV. S-06-1908, 2006 WL 2711547, at *11 (E.D.

Cal. Sept. 20, 2006).48




( . . . continued)
not be separated from the environmental impacts of the plant itself: “[The
agency] shares responsibility for the environmental effects [of the aluminum
plant] because its contractual obligation to supply [the corporation] with
power enables [the corporation] to build the plant and requires [the agency]
to erect transmission lines.”).

47    Although not in the record, the Water Master Plan prepared in 2009 by
Kodani & Associates Engineers, LLC would likely help clarify the relationship
between the relief line, the Waiahi SWTP, and the Līhu‘e Development Plan.

48    To comply with HEPA, KDOW must analyze the relief line’s impact on
water resources, including cultural practices associated with water
resources. See HAR §§ 11-200-10 (replaced 2019), 11-200-12 (replaced 2019),
11-200.1-13, 11-200.1-21. We therefore do not reach Kia‘i Wai’s
constitutional arguments concerning the public trust and article XII, section
7 of the Hawai‘i Constitution. See State v. Lo, 66 Haw. 653, 657, 675 P.2d
754, 757 (1983) (“If a case can be decided on either of two grounds, one
involving a constitutional question, the other a question of statutory
construction or general law, this court will decide only the latter.”
(cleaned up)).

      Kia‘i Wai also alleges a violation of HRS § 195D-4, part of the Hawai‘i
endangered species statute. Kia‘i Wai does not explain, however, how KDOW
violated the statute; Kia‘i Wai merely cites, without explanation, to a
portion of the statute that defines what a threatened species is and
authorizes the DLNR to designate threatened species. Thus, the environmental
court properly granted summary judgment in favor of KDOW as to Kia‘i Wai’s
claim under HRS § 195D-4.



                                      50
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


D.    Public comment process

      Kia‘i Wai argues KDOW did not properly consider public

comments on the DEA because KDOW filed the FEA too quickly.

KDOW transmitted the FEA to the OEQC by letter dated March 12,

2018, the day comments were due (the document was stamped as

received by the OEQC March 13, 2018).

      Under HAR § 11-200-9.1(c) (replaced 2019): “[T]he proposing

agency shall respond in writing to all comments received or

postmarked during the thirty-day review period, incorporate

comments as appropriate, and append the comments and responses

in the final environmental assessment.”         (Emphasis added.)

Because agencies must respond to comments postmarked within the

public comment period, agencies should leave time for comments

to arrive by mail before finalizing an EA.

      The record does not indicate whether KDOW received any

mailed comments after the submission deadline.           However, KDOW’s

finalization of the EA without waiting to receive mailed

comments “does not satisfy the appearance of justice, since it

suggests that the [consideration of comments] is an afterthought

and that proceedings were merely moving in predestined grooves.”




                                     51
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER     ***


See Mauna Kea Anaina Hou v. BLNR, 136 Hawai‘i 376, 391, 363 P.3d

224, 239 (2015) (cleaned up).49

                                 V.    Conclusion

       In enacting HEPA, the legislature found that “public

participation during the review process benefits all parties

involved and society as a whole.”          See HRS § 343-1.     From the

record before us, it appears public participation in this case

was hindered because the FEA did not provide a candid assessment

of the relief line’s purpose and function.

       KDOW erred by limiting the scope of its environmental

analysis to the physical footprint of the proposed project.

KDOW must issue a new EA50 that either analyzes the effects of




49    In Count III of its amended complaint, Kia‘i Wai alleged KDOW failed to
disclose the substance of input from the CWRM, which KDOW relied on in the
FEA. Additionally, amici argue the FEA includes citations to documents that
were not reasonably available to the public. Although Kia‘i Wai asserts the
environmental court erred in granting summary judgment in favor of KDOW on
Count III, Kia‘i Wai does not argue this point in its opening brief. We
therefore decline to address whether KDOW should have made certain underlying
information available. See HRAP Rule 28(b)(7) (2000); Ass’n of Apartment
Owners of Wailea Elua v. Wailea Resort Co., 100 Hawai‘i 97, 110, 58 P.3d 608,
621 (2002) (“Where an appellant raises a point of error but fails to present
any accompanying argument, the point is deemed waived.” (citation omitted)).

      Kia‘i Wai also argues in a conclusory fashion that KDOW’s failure to
properly consider public comments amounted to a due process violation.
Because KDOW’s compliance with HEPA’s rules will remedy Kia‘i Wai’s procedural
concerns, we do not address Kia‘i Wai’s due process claims. See Lo, 66 Haw.
at 657, 675 P.2d at 757 (explaining constitutional avoidance doctrine).

50    Alternatively, KDOW may opt to prepare an EIS instead of an EA.   See
HRS § 343-5(b); HAR § 11-200.1-14(d).



                                      52
 ***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


increased water use or explains how the relief line will not

facilitate increased water withdrawals.51

       Hence, for the reasons explained above, we vacate the

environmental court’s April 2, 2019 order granting partial

summary judgment; the October 3, 2019 order granting partial

summary judgment, except as to Counts V and VI and as to Kia‘i

Wai’s claim under HRS § 195D-4; the June 30, 2020 order granting

51    We do not address Kia‘i Wai’s argument that KDOW or Grove Farm require a
lease or permit pursuant to HRS § 171-58, which concerns disposition of water
from state lands. Because of Grove Farm’s interest in this issue, Grove Farm
must be made a party to address this issue. See Hawai‘i Rules of Civil
Procedure Rules 19 (2000) and 21 (1980). For the same reason, we do not
decide whether the environmental court lacked jurisdiction over this claim.
We also do not address Kia‘i Wai’s argument about the need for an EIS
addressing KDOW’s entire water system, as this claim is derived from Kia‘i
Wai’s argument about HRS § 171-58.

      As to the question of whether KDOW requires a lease or permit, the
briefing is also inadequate. As described in the 2018 CWRM staff submittal,
the diversions of Wai‘ale‘ale Stream and Waikoko Stream, the ‘Ili‘ili‘ula North
Wailua Ditch, which carries the diverted water to hydroelectric plants, and
the Upper and Lower Waiahi Hydropower plants are operated by Kaua‘i Island
Utility Cooperative (“KIUC”). KIUC does not control the use of the water
once it leaves the tailrace of the Lower Waiahi Hydropower plant.
Additionally, the diversion of the South Fork Wailua River that supplies the
Kapaia Reservoir appears to be located on Grove Farm land rather than state
land. In sum, it appears the diversions on state land are operated by KIUC,
and Grove Farm and KDOW receive the diverted water later after it passes
through KIUC’s hydropower plants.

      KIUC may have a permit or lease pursuant to HRS § 171-58, and the
parties do not discuss what bearing this may have on how HRS § 171-58 applies
to KDOW or Grove Farm. The parties also do not discuss whether county
departments of water would be required to bid against private entities under
Kia‘i Wai’s interpretation of HRS § 171-58. The parties also do not discuss
HRS § 171-95 (2011 & Supp. 2016), concerning disposition of public lands to
counties and other governmental agencies; HRS § 171-11 (2011), concerning
set-asides of public lands to counties and agencies for public use or
purpose; or HRS § 46-1.5(23)(f) (Supp. 2018), concerning the power of
counties to take over waterworks systems from the State. We do not determine
whether these and other statutes are relevant. Finally, the parties do not
discuss “the express constitutional and statutory designation of the [CWRM]
as the final authority over matters of water use planning and regulation,”
which limits the powers of the counties. See Waiāhole I, 94 Hawai‘i at 188, 9
P.3d at 500.



                                      53
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


partial summary judgment, except as to Count III; and the June

30, 2020 order entering final judgment in favor of KDOW.             We

remand this case to the environmental court for further

proceedings consistent with this opinion, including a

determination of whether injunctive relief is warranted.



Lance D. Collins and               /s/ Mark E. Recktenwald
Bianca Isaki
for Plaintiff-Appellant            /s/ Paula A. Nakayama

Naomi U. Kuwaye                    /s/ Sabrina S. McKenna
Rosemary T. Fazio and
Nicholas G. Altuzarra              /s/ Michael D. Wilson
for Defendant-Appellee
                                   /s/ Todd W. Eddins
Leinā‘ala L. Ley and
Isaac H. Moriwake
for amici curiae




                                     54